Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered November 4, 1993, convicting him of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s complaints with respect to the prosecutor’s summation are unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, any error was harmless in light of the overwhelming evidence of guilt (see, People v Galloway, 54 NY2d 396, 399).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). The defendant’s remaining contention is without merit (see, People v Rua, 198 AD2d 311, 312; People v Gaines, 212 AD2d 727). Bracken, J. P., Balletta, Pizzuto and Hart, JJ., concur.